NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                               JAN 17 2014

                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

MARK L. EDWARDS,                                  No. 12-16541

              Petitioner-Appellant,               D.C. No. 4:10-cv-04923-PJH

  v.
                                                  MEMORANDUM*
GARY SWARTHOUT, Warden,

              Respondent-Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                     Argued and Submitted December 6, 2013
                            San Francisco, California

Before: TROTT and MURGUIA, Circuit Judges, and EZRA, District Judge.**

       California state prisoner Mark L. Edwards appeals from the district court’s

denial of his petition for a writ of habeas corpus and argues that the state court’s




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable David A. Ezra, District Judge for the U.S. District
Court for the Western District of Texas, sitting by designation.
decision affirming his conviction was “contrary to” federal law. See 28 U.S.C.

§ 2254(d)(1). We affirm.

      Edwards first asserts that the phrase “great bodily injury” as used in his

sentence enhancement is unconstitutionally vague. Edwards’s contention is

without merit. As the California Court of Appeals properly found, the phrase

“great bodily injury” has a well-settled, common-law meaning and is therefore not

void for vagueness. See Panther v. Hames, 991 F.2d 576, 578 (9th Cir. 1993)

(“When a term has a well-settled common law meaning, it will not violate due

process ‘notwithstanding an element of degree in the definition as to which

estimates might differ.’” (quoting Connally v. Gen. Constr. Co., 269 U.S. 385, 391

(1926))); see also Butler v. O’Brien, 663 F.3d 514, 521 (1st Cir. 2011) (holding

that the common usage of the phrase “serious bodily injury” afforded sufficient

clarity to comport with due process).

      Edwards next argues that the three-year sentencing enhancements he

received for personally inflicting serious bodily injury constituted double jeopardy.

We disagree. The California appellate court properly concluded that sentencing

enhancements are not “multiple punishments” within the meaning of the double

jeopardy prohibition. See Monge v. California, 524 U.S. 721, 728 (1998); Witte v.

United States, 515 U.S. 389, 397 (1995).


                                         -2-
AFFIRMED.




            -3-